COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Premium Valve Services, LLC v. Comstock Oil & Gas, Comstock Oil
                          & Gas—Louisiana, LLC; and Certain Underwriters

Appellate case number:    01-15-00108-CV

Trial court case number: 2009-65461

Trial court:              270th District Court of Harris County

Party filing motion:      Appellees

       The panel voted unanimously to deny appellees’ motion for rehearing.


Judge’s signature: /s/ Russell Lloyd
                       Acting for the Court

Panel consists of: Justices Bland, Brown, and Lloyd.


Date: December 1, 2016